— In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or answer the petition herein containing the charges and the time within which to do so has expired. Respondent was personally served in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or to answer the afore-mentioned petition. Although personally served with a notice of motion for a default judgment, respondent failed to answer. Respondent was admitted to the Bar by this court on December 21,1967 under the name of Peitro E. L. Feilbogen, and was suspended from the practice of law by order of this court dated December 11,1981 pending the outcome of the disciplinary proceeding. In this proceeding respondent was charged with having been convicted of a “serious crime” within the meaning of 22 NYCRR 691.7 of the rules of this court in that on June 13,1980 he was found guilty in the United States District Court for the Southern District of New York of the offenses of conspiracy to manufacture methaqualone (US Code, tit 21, § 846) and manufacturing methaqualone (US Code, tit 21, § 841, subd [a], par [1]; subd [b], par [1], cl [B]; US Code, tit 18, § 2). The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Damiani, Titone, Lazer and Thompson, JJ., concur.